[Cite as In re. D.H., 2022-Ohio-1972.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                       ERIE COUNTY


In re D.H.                                         Court of Appeals No. E-21-029


                                                   Trial Court No. 2021 JF 044



                                                   DECISION AND JUDGMENT

                                                   Decided: June 10, 2022

                                            *****

        Kevin J. Baxter, Erie County Prosecuting Attorney, and
        Kristin R. Palmer, Assistant Prosecuting Attorney, for appellee.

        Brian A. Smith, for appellant.

                                            *****

        ZMUDA, J.

                                         I. Introduction

        {¶ 1} Appellant, D.H., a minor, appeals the August 13, 2021 judgment of the Erie

County Court of Common Pleas, Juvenile Division, in which he was adjudicated a

delinquent child and committed to the legal custody of the Department of Youth Services
(“DYS”) for an indefinite term ranging from a minimum of six-months and not later than

his attainment of twenty-one years of age. For the following reasons, we affirm the trial

court’s judgment.

                         A. Facts and Procedural Background

       {¶ 2} On June 13, 2021, appellant was involved in an altercation that resulted in

the death of T.T., a minor. On that date, appellant attended a party with two of his

friends at a residence on Erie Street in Sandusky, Erie County, Ohio. While appellant

and his friends were standing on the porch, he heard a glass break inside. Appellant and

his friends entered the residence to find T.T. and several other individuals arguing.

Appellant’s friend, J.O., began arguing with T.T. about disrupting the party. As the

verbal altercation escalated, appellant pulled out a firearm and pointed it at the

individuals inside. Appellant told them to “just come outside, we’re going to fight about

it.”

       {¶ 3} Appellant, his friends, T.T., and T.T.’s friends proceeded outside where they

continued their verbal altercation. Appellant called his brother on the phone telling him

there was going to be a fight and asking him to “pull up” to join the fight. Appellant’s

brother arrived approximately three minutes later and began a physical altercation with

T.T.

       {¶ 4} During the fight with T.T., appellant’s brother broke his arm. Appellant

stepped in and attempted to strike T.T. T.T. then stepped back from the fight and

appellant and his brother began to walk away. As they did, appellant looked back and



2.
saw his friend, J.O., shoot T.T. Appellant and his brother began running toward his

brother’s car. Appellant fired a shot from his own firearm in the direction of the

altercation to assist in their escape. As appellant and his brother ran, J.O. shot T.T. again.

Upon reaching the car, appellant and his brother placed their own firearms into the trunk

and drove home. T.T. died as a result of the gunshot wounds.

       {¶ 5} After arriving home, appellant’s mother attempted to take appellant’s

brother to the hospital for treatment of his broken arm. She declined to enter the hospital

as there was a significant police presence. Appellant, his brother, and his mother then

drove around for several hours looking for a hotel to spend the night. They were unable

to find an available vacancy and returned home. Officers from the Sandusky Police

Department arrived approximately 20 minutes later and arrested appellant.

       {¶ 6} On June 14, 2021, the Sandusky Police Department filed a complaint

pursuant to Juv.R. 10 alleging D.H. was a delinquent child as he was complicit in T.T.’s

murder in violation of R.C. 2903.02 and R.C. 2923.03. The complaint was assigned Erie

County Court of Common Pleas, Juvenile Division case No. 2021-F-041. The offense

alleged would have been an unclassified felony had it been committed by an adult.

       {¶ 7} On June 29, 2021, the Sandusky Police Department filed a subsequent

complaint pursuant to Juv.R. 10 alleging D.H. was a delinquent child as he participated

in disorderly conduct with four others for the purpose of committing or facilitating the

commission of an offense of violence, constituting aggravated riot in violation of R.C.

2917.02(A)(2). The second complaint was assigned Erie County Court of Common



3.
Pleas, Juvenile Division case No. 2021-F-044. The offense alleged would have been a

4th-degree felony had it been committed by an adult. Appellant appeared for an

adjudication hearing pursuant to Juv.R. 29 later that day.

       {¶ 8} At the hearing, the state indicated that it had negotiated a plea agreement

with appellant and that the delinquent child complaint alleging appellant violated the

aggravated riot statute was filed as part of that agreement. The remaining terms of the

agreement were that appellant would admit to his delinquency regarding the aggravated

riot offense. In exchange for his admission, appellant was required to provide testimony

against J.O. in the state’s prosecution of him for T.T.’s murder. Appellant was also

required to provide testimony in an unrelated murder in New Jersey where he previously

lived. Upon satisfaction of the terms of the agreement, the state would ask the trial court

to dismiss the complicity to murder charge against appellant. The trial court expressed

reservations over the terms of the plea agreement and whether it would be accepted.

       {¶ 9} T.T.’s mother was in attendance at the disposition hearing and was offered

the opportunity to comment on the plea agreement pursuant to R.C. Chapter 2930—

Ohio’s victim’s rights statute. T.T.’s mother stated that she did not understand why

appellant was not admitting to the complicity to murder allegation or the impact of the

plea agreement on further prosecution of her son’s murder. To provide her with an

opportunity to discuss these issues with the prosecutor, the trial court ordered the

adjudication hearing continued to July 7, 2021.




4.
        {¶ 10} At the resumed hearing, the trial court confirmed with T.T.’s mother that

she had spoken with the prosecutor and understood the terms of the plea agreement. The

trial court then identified, at length, its specific concerns over the terms of the plea

agreement both in regard to its leniency and the danger to appellant for testifying against

others in the prosecution of serious offenses. Despite these issues, the trial court accepted

appellant’s admission and appellant was adjudicated a delinquent child for committing

the offense of aggravated riot. The matter was set for a disposition hearing on August 10,

2021.

        {¶ 11} At the disposition hearing, the trial court again expressed concerns with the

terms of the plea agreement. Specifically, the trial court stated that appellant’s conduct

likely satisfied the elements of the original complicity to murder offense and that it was

concerned that allowing appellant to enter a plea to a less serious charge “sent the wrong

message” to the community regarding the danger of firearms. Notwithstanding those

concerns, the trial court proceeded with appellant’s disposition on the aggravated riot

offense. As part of that disposition, the trial court committed appellant to the legal

custody of the Department of Youth Services for an indefinite term ranging from a

minimum of six-months and not later than his attainment of twenty-one years of age

pursuant to R.C. 2152.16(A)(1)(e).




5.
                                  B. Assignment of Error

       {¶ 12} Appellant timely appealed the trial court’s order and asserts the following

error for our review:

              The trial court’s disposition of appellant was an abuse of discretion.

                                   II. Law and Analysis

       {¶ 13} A juvenile division’s resolution of a delinquency complaint against a minor

consists of an adjudication of the minor as delinquent and the disposition of that finding

through the assessment of a penalty imposed under R.C. 2152.16. In re. Sekulich, 65

Ohio St.2d 13, 14-15, 417 N.E.2d 1014 (1981). Once a penalty is imposed, the judgment

constitutes a final, appealable order that is subject to review by this court. Id.

       {¶ 14} Trial courts have “broad discretion to craft an appropriate disposition for a

child adjudicated delinquent.” In re. D.S., 111 Ohio St.3d 361, 2006-Ohio-5851, 856

N.E.2d 921, ¶ 6. The court exercises this discretion because it “has the opportunity to see

and hear the delinquent child, to assess the consequences of the child’s delinquent

behavior, and to evaluate all the circumstances involved.” In re. Caldwell, 76 Ohio St.3d

156, 160-161, 666 N.E.2d 1367 (1996) (emphasis added). To evaluate these

circumstances, “the juvenile court considers not only the delinquent act but the overall

conduct and behavior of the juvenile, the juvenile’s history, the remorse shown by the

juvenile and other societal factors[.]” In re. J.S., 3d Dist. Hancock Nos. 5-19-22, 5-19-

23, 5-19-24, 2020-Ohio-3413, ¶ 13, citing Caldwell at 160.




6.
       {¶ 15} Juvenile dispositions are guided by the purposes identified in R.C.

2152.01(A) which states:

       The overriding purposes for dispositions under this chapter are to provide

       for the care, protection, and mental and physical development of children

       subject to this chapter, protect the public interest and safety, hold the

       offender accountable for the offender's actions, restore the victim, and

       rehabilitate the offender. These purposes shall be achieved by a system of

       graduated sanctions and services.

R.C. 2152.01(B) requires that juvenile dispositions “shall be reasonably calculated to

achieve the overriding purposes set forth in [R.C. 2152.01(A)], commensurate with and

not demeaning to the seriousness of the delinquent child’s * * * conduct and its impact on

the victim, and consistent with dispositions for similar acts committed by similar

delinquent children[.]” The trial court is permitted to consider not only the act committed

but “all the circumstances involved” to determine the appropriate disposition to achieve

these purposes. Caldwell at 160.

       {¶ 16} “The court’s disposition will be upheld unless there has been an abuse of

discretion.” D.S. at ¶ 6. “An abuse of discretion is more than an error of law or

judgment; it implies an attitude by the court which is arbitrary, unreasonable or

unconscionable.” In re. Estate of Riddle, 6th Dist. Wood No. WD-21-041, 2022-Ohio-

644, ¶ 20, citing Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983).



7.
       {¶ 17} Appellant argues that the trial court abused its discretion in the disposition

order because his commitment to the legal custody of DYS was based on the trial court’s

stated displeasure with the terms of the plea agreement rather than its consideration of the

R.C. 2152.01(A) purposes of juvenile dispositions. Essentially, appellant argues that the

trial court based its disposition order on its frustration with the state in agreeing to the

terms of the plea agreement rather than the R.C. 2152.01 purposes of juvenile disposition.

       {¶ 18} In support of this argument, appellant notes that the trial court engaged in a

lengthy dialogue with the state during his July 7, 2021 admission hearing regarding the

plea agreement, stating to the prosecutor:

       I do worry about the message to the community, that guns don’t matter, I

       guess. You know, I even wondered is this really full—full justice for the

       victim to be honest with you[.] I really got questions about that[.]

The trial court also noted that it planned to meet with the prosecutor’s office to discuss

the acceptable terms of future plea agreements. However, despite these statements, the

trial court accepted the plea agreement at the conclusion of the hearing. At the

disposition hearing, the trial court again stated its concerns over the terms of the plea

agreement—at one point disputing the state’s conclusion that the facts did not support the

original complicity to murder offense.

       {¶ 19} Based on these statements, appellant claims that the trial court’s disposition

resulted from bias towards him based on the court’s alleged focus on the terms of the plea

agreement rather than the purposes of juvenile disposition. By failing to consider the



8.
statutory purposes of juvenile dispositions, he argues, “the trial court acted in an

unreasonable, unconscionable, and arbitrary manner” in committing him to the legal

custody of DYS.

       {¶ 20} While appellant correctly notes that the trial court expressed concerns over

the terms of the plea agreement, along with its opinion that the underlying facts supported

the originally alleged complicity to murder offense, the record does not show that the trial

court focused on those concerns in determining the appropriate disposition in this case.

Instead, the record reflects the trial court’s careful consideration of the R.C. 2152.01(A)

purposes of juvenile dispositions.

       {¶ 21} At the disposition hearing, the trial court explained to appellant the serious

nature of the admitted offense and that he must be held accountable for his conduct as

described in R.C. 2152.01(A) stating:

       DYS [is] the way to go. You know, if I look at this, it’s the [worst] form of

       the offense, okay? It’s the [worst] form of an aggravated riot, resulted in

       the death of somebody.

       ***

       [Y]our active participation is really, you know, and the resulting act of that

       active participation—you set it all in motion—was the death of somebody.

       So you are going to be responsible for that. And that does tell me that the

       consequence, the disposition does need to be more serious. It does need to

       be more serious than less serious[.]



9.
       {¶ 22} In addition to holding appellant accountable for his conduct, the trial court

noted that appellant’s commitment to DYS and his subsequent supervision upon his

release precluded appellant from being “around guns.” The trial court explained the

importance of preventing appellant from accessing a firearm because “[t]he people

carrying the guns” were “creating havoc in our communities.” The trial court’s

consideration of appellant’s ability to continue carrying a firearm and the potential danger

to the public in determining the appropriate disposition comports with the protection of

the public safety and interest purpose of juvenile disposition established in R.C.

2152.01(A).

       {¶ 23} The trial court also described, at length, its consideration of appellant’s

care, protection, mental and physical development, as well as the potential for appellant’s

rehabilitation while committed to DYS. The trial court first described the conduct it

sought to rehabilitate stating:

       Carrying a gun is a conscious decision, [D.H.]. It’s not an impulsive

       decision. It’s not something made in the heat of the moment. Cracking off

       a couple shots or throwing the gun in somebody’s face when tensions start

       to rise. That’s impulsive.

       But had you not made that conscious decision to have a weapon on your

       body, you wouldn’t have the opportunity to make that impulsive decision.

       You wouldn’t have had to make that impulsive decision at the—around the

       time of the shooting[.]



10.
The trial court then explained the programming appellant would be required to take part

in during his commitment to DYS to help appellant deal with his impulsive decisions and

to achieve that rehabilitation stating:

       [W]hile you are in the Department of Youth Services I am ordering that

       you obtain and complete alcohol and other drug treatment[.] It was very

       clear from your description and from the police report that there was a lot

       of drinking going on. * * * I’m also going to order that you comply and

       complete, or obtain and complete thinking others programming, also known

       as T4C, and anger management programming.

       Those are the only things that I see as potentially, not directly—well,

       thinking here is certainly directly, but anger placement therapy is probably

       something a little indirect given the circumstances.

       But I think those are my attempts to identify some areas to try to assist you

       in the future.

       ***

       [These programs are] not designed to deal with a thought out antisocial

       decision. They’re made to deal with somebody who is impulsive,

       somebody who is amenable to changing their idea about what’s right and

       what’s wrong in the circumstances they’ve put them in.

These statements plainly reflect the trial court’s consideration of the remaining purposes

of juvenile disposition in that it sought to provide appellant with the appropriate care,



11.
protection, mental, and physical development as well as the most appropriate

rehabilitative services as described in R.C. 2152.01(A).

       {¶ 24} In sum, we find that the trial court considered the R.C. 2152.01 purposes of

juvenile disposition when it committed appellant to the legal custody of DYS.

Appellant’s argument that the trial court’s stated displeasure with the terms of the plea

agreement resulted in a disposition based on those concerns only rather than the statutory

purposes of juvenile disposition is not reflected in the record. Therefore, the trial court

did not abuse its discretion in committing appellant to DYS and his assignment of error is

found not well-taken.

                                      III. Conclusion

       {¶ 25} We find the appellant’s assignment of error not well-taken. We therefore

affirm the August 13, 2021 judgment of the Erie County Court of Common Pleas,

Juvenile Division.

       {¶ 26} Appellant is ordered to pay the costs of this appeal pursuant to App.R.24.

                                                                         Judgment affirmed.




12.
                                                                               In re D.H.
                                                                       C.A. No. E-21-029




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       ____________________________
                                                          JUDGE
Thomas J. Osowik, J.
                                               ____________________________
Gene A. Zmuda, J.                                         JUDGE
CONCUR.
                                               ____________________________
                                                         JUDGE




       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




13.